Citation Nr: 1014217	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  05-02 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
shrapnel wound to the abdomen, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased initial evaluation for stasis 
dermatitis of the right lower leg associated with residuals 
of fragment wound of the right lower leg, currently evaluated 
as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active U.S. Marine Corps service from 
November 1965 to November 1967.  He sustained fragmentation 
wounds to the abdomen and right lower extremity during combat 
in July 1966 while in Vietnam, for which he received the 
Purple Heart Medal.  He was born in 1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a Travel Board hearing ta the RO in 
October 2008, a transcript is of record.

Service connection is also in effect for the following: 
posttraumatic stress disorder (PTSD), currently rated as 50 
percent disabling; residuals, muscle injury from fragment 
wound of right lower leg, currently evaluated as 10 percent 
disabling under Diagnostic Code (DC) 5312; residuals, scar, 
right lower leg, for which a separate 10 percent rating is 
assigned under DC 7804, tinnitus, rated as 10 percent 
disabling; and bilateral hearing loss, rated as 0 percent 
(noncompensably) disabling; with a current combined schedular 
rating of 70 percent.  

In a decision in January 2009, the issues, which had been 
clarified at the hearing, and as shown on the front page of 
this decision, were remanded for evidentiary development.  
The Veteran had indicated his withdrawal of, and the Board 
accordingly dismissed, the issue of an increased rating for 
residuals, scar, right lower leg.




The issues on appeal are specifically limited to those shown 
on the front cover of the present decision, and do not 
include the segments shown underlined above, which relate to 
additional compensation ratings now assigned for the 
aggregate right lower extremity disability.



FINDINGS OF FACT

1.  The Veteran's shrapnel wound to the abdomen causes no 
gastroenterological problems and no more than mild to 
moderate at most functional impairment, including mild Muscle 
Group XIX damage with some underlying adherence.

2.  The Veteran's stasis dermatitis on the right lower 
extremity causes surface itching, peeling, and a burning 
sensation and hyperpigmentation without circulatory 
disturbance of any kind, and his skin has not required care 
in the prior year.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of shrapnel wounds to the abdomen are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.56, 
4.73, Diagnostic Code 5319 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for stasis dermatitis of right lower leg associated 
with residuals of fragment wound of the right lower leg, are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.118, 
Diagnostic Code 7806 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The RO provided the appellant with notice and the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in 
multiple SSOCs, following the provision of notice.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a claim, and Quartuccio v. 
Principi, supra, identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

VA has obtained treatment records, assisted the appellant in 
obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the severity of 
disabilities where required, and received the appellant's and 
his wife's testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements, and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  General Legal Criteria - Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1. 
Examination reports are to be interpreted in light of the 
whole recorded history, and  each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned. 38 
C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999). Moreover, staged ratings are appropriate in any 
increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  
However, lay statements may serve to support a claim by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence); see also Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which code or codes 
are most appropriate for application of the Veteran's case, 
and provide an explanation for the conclusion.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995). 

III.  Right lower extremity wound residuals

With regard to the present residuals of the combat injury 
involving the Veteran's right lower extremity, the initial 
grant of service connection in 1973 related only to the 
fragment wound scar, then rated at 0 percent under Diagnostic 
Code 7805, and now rated at 10 percent under DC 7804.  That 
is the portion of the related issues which the Board 
dismissed in 2009 as having been withdrawn from the pending 
appeal.

More recently, he was granted service connection for the 
muscle injury from that fragment wound, rated at 10 percent 
under DC 5312.  That issue is not on appeal.

In addition, service connection has also been recently 
granted for stasis dermatitis of the right lower leg 
secondary thereto, rated at 10 percent under DC 7899-7806.  
This is the sole issue on appeal as relates to his right 
lower extremity.

A VA examination was undertaken in October 2005.  That 
examination report contained the finding that the right leg 
scarring had predisposed him to the stasis dermatitis in that 
limb and that he had some stasis dermatitis of the left leg, 
but that the right leg was much worse.  

The Veteran has been noted in private medical reports to have 
arthritis of both knees and both hips, and began a series of 
recurrent hospitalizations for total hip replacements and 
revisions thereof.  Those are not service-connected 
disabilities.

Private clinical records, including a detailed analysis dated 
in February 2005 from M.S.R., M.D., also show that throughout 
these procedures, there has been concern for the Veteran's 
risks for thromboembolic complications with notations of his 
marked varicosities and stasis.  He has shown increased pedal 
edema as well as leg pain and considerable discoloration, 
including on one emergency room visit.   

A report of VA examination in December 2006 is of record.  
The stasis dermatitis had become worse and there had been 
increasing buildup of fluids in the legs, right greater than 
left which, particularly by the days end, made walking 
difficult.  He used topical medications for the skin 
problems.  Examination showed dark pigmentation of the right 
lower leg and 2+ pitting edema, and a dorsalis pedis pulse 
was purportedly not felt in the right foot.  

A VA examination was scheduled for November 2007, which he 
was noted to have timely cancelled due to the fact that he 
was hospitalized for his hip replacements which later become 
infected.

On VA examination in June 2009, undertaken pursuant to the 
Board's remand for specific evidentiary development in this 
case, and when all VA records in the file were reviewed, the 
Veteran denied circulatory problems as a result of his 
shrapnel wounds and denied an outside physician's documenting 
a circulatory diagnosis.  He denied all specific findings 
with regard to circulatory disturbance on the examination.  A 
Doppler scan test showed noncompressible arteries bilaterally 
at all levels; no significant stenosis was determined; and 
the conclusion cited was minor abnormality.  The Veteran said 
he had retired in 2002 as he had then been eligible by age or 
duration of work.  The examiner opined that there was no 
clinical evidence of a circulatory problem in his legs.  The 
Veteran complained of pain and numbness in the ankle right 
knee cap and shin areas which the Veteran attributed to his 
shrapnel injuries.  It was noted that he weighed 297 pounds, 
and had had a weight gain which was 40 or more percent 
compared to the baseline.  Muscle strength and sensory 
examinations were all normal.

A neurological assessment was undertaken, using EMG since he 
refused needle testing, which showed abnormal nerve 
conduction studies in a generalized motor and sensory 
polyneuropathy, axonal in type.  The neurologist felt that 
this might be secondary to prior history of alcohol use, but 
that the current study did not show focal neuropathy of 
either the tibial or peroneal nerve in the right leg.  

On skin examination, the Veteran was noted to have 
intermittent stasis dermatitis which caused a burning 
sensation but no systemic symptoms.  He had had no skin 
treatment in the past 12 months.  On clinical evaluation, the 
right calf measured 17.5 cm. (the left was 16.4 cm.) with 
bilateral lower leg redness, dry cracking skin, loss of hair, 
and thin skin.  The stasis dermatitis was felt to be due to 
his shrapnel wound.  However, as noted above, neither 
polyneuropathy nor circulatory problems were due to the 
shrapnel wound.  And, although he had some knee and hip 
problems, the examiners opined that these were not 
attributable to the shrapnel wounds either.

The Veteran's disability may be rated under a general set of 
criteria applicable to skin found at 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (dermatitis or eczema).  Under the 
criteria found at DC 7806, a 10 percent rating is warranted 
for cases with at least five percent, but less than 20 
percent of the entire body, or at least five percent, but 
less than 20 percent, of exposed areas affected; or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.

A 30 percent evaluation is assigned in cases of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

A 60 percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.

The clinical findings in his right lower extremity might also 
be rated by analogy as post-phlebitic syndrome under 38 
C.F.R. § 4.104, DC 7121.  Vascular insufficiency may be 
evaluated under Diagnostic Code 7121 by application of a 
general rating formula for diseases of the heart and by 
application of a formula based on post- phlebitic syndrome of 
any etiology with the following findings attributed to venous 
disease:  When there is massive board-like edema with 
constant pain at rest, 100 percent is assignable.  When there 
is persistent edema or subcutaneous induration, statis 
pigmentation or eczema, and persistent ulceration, 60 is 
assignable.  When there is persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration, 40 is assignable.  When there is persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema. 20 
percent is assignable.  When there is intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery, 10 percent is assignable.  
When there are asymptomatic palpable or visible varicose 
veins, a noncompensable rating is assignable.   

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function. 38 C.F.R. § 4.21. 
Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim. 38 
U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); 38 C.F.R. § 3.102.

Based on the evidence in the record, the Board finds that an 
evaluation in excess of 10 percent for the Veteran's stasis 
dermatitis is not warranted.  In this case, the evidence does 
not reveal that the skin disorder has ever affected more than 
12 percent of the entire body area or 7 percent of the 
exposed body area.  There is no objective evidence that the 
disorder has required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for any 
duration of time.  This symptomatology would only warrant the 
current assigned, 10 percent disability rating, and no more, 
under Diagnostic Code 7806.  See 38 C.F.R. § 4.118.  The 
stasis dermatitis does not cause circulatory or other 
functional disturbance and thus a rating under phlebitic 
syndrome is inappropriate at this time.  

Moreover, while there has been some minor fluctuation in his 
symptoms, concern has been expressed as to the potential for 
circulatory disturbance, this has not been demonstrated in 
the long-run, and in general, there has not ever been such 
impairment as to warrant staging of the rating.

Pyramiding, the evaluation of the same disability or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, 
however, for a Veteran to have separate and distinct 
manifestations attributable to the same injury, which would 
permit a rating under several diagnostic codes.  The critical 
element permitting the assignment of multiple ratings 

under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In this regard, the Board would also reiterate that the 
Veteran also has service connection for residuals, muscle 
injury from the fragment wound of the right lower leg, 
currently evaluated as 10 percent disabling under DC 5312; 
and residuals, scar, right lower leg, for which a separate 10 
percent rating is assigned under DC 7804.  These three 
ratings together establish all current functional aspects of 
the limitations caused by the single shrapnel injury, and 
although they overlap to some extent, the Board does not find 
that the overlapping is so egregious as to cause such 
noticeable pyramiding as to require reduction of any of the 
given ratings assigned.  

IV.  Abdominal Combat Wound Residuals

The evidence of record reflects that the shrapnel entered the 
lower abdominal area under the umbilicus.

On the VA examination in October 2005, it was noted that the 
Veteran had complained of continuous tingling and numbness 
and occasional pain in the abdominal scar area.  He also said 
that the scar would pull down when he had any kind of motion 
at the hips, reflective perhaps of adhesions or other 
impairment including muscular in nature.  He has otherwise 
argued that his ongoing digestive problems are due to the 
combat injury, which was initially thought to have penetrated 
to near the spinal column.

A report of VA examination in December 2006 is of record.  In 
addition to the breakdown of the skin over the scar area, he 
complained of peeling and constant itching as well as the 
hyperpigmentation.  

Pursuant to the Board's remand, he was examined by VA in June 
2009, the complete report from which is of record.  With 
regard to his gastroenterological complaints, the Veteran 
said that he had intermittent lower abdominal pain and "loss 
of my muscle in that area".  He said his appetite was good, 
and he had had a 100 pound weight gain.  He had no other 
gastrointestinal complaints and on examination, there were 
negative findings on all procedures and questions..  The 
abdominal X-ray showed no changes from 2006 and incidentally, 
only a tiny osteophyte in L4 and collateral evidence of a hip 
replacement].  The examiner specifically concluded that the 
Veteran had no evidence of a gastroenterological condition.  
The scar in the lower abdomen area was said to be 6.0 cm. x 
4.0 cm., tender to palpation with adherence to the underlying 
tissue and some underlying soft tissue damage.  There was no 
sign of limitation of function as a result or skin ulceration 
or breakdown around the scar area.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged. 38 
C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell, or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii).

Service-connected residuals of a gunshot wound to the abdomen 
have been rated in this case under abdominal muscle damage 
(Muscle Group XIX).  In this regard, Diagnostic Code 5319 
applies to residuals of injury to MG XIX, namely the muscles 
of the abdominal wall.  The function of these muscles is 
support and compression of the abdominal wall and thorax, 
flexion and lateral motions of the spine, and synergists in 
strong downward movements of the arm.  Under DC 5319, a 10 
percent evaluation is assigned for a moderate disability, and 
a 20 percent disability evaluation is warranted for a 
moderately severe disability.  A 30 percent evaluation is 
contemplated for a severe disability.  

In this case, the Veteran has been assigned a 10 percent 
rating which is reflective of generally mild and certainly no 
more than moderate Muscle Group XIX damage from the shrapnel 
injury.  This includes the underlying adherence and tissue 
loss, absent neurological or other functional impairment, or 
any sign of systemic gastroenterological impairment due 
thereto.  There is no other code, including those cited 
above, for the other shrapnel wound (e.g., for the scar, 
etc.) which would provide a rating in excess of 10 percent.  

Finally, the Board has also considered the application of 
extra-schedular rating in this case under 38 C.F.R. § 
3.321(b)(1).  The evidence of record shows that the 
functional effect of the Veteran's disability might have 
caused possible time lost at work when flare-ups occur, but 
he is retired, not for disability, so this is not relevant.  
The evidence of records does not show that his shrapnel 
injuries have resulted in marked interference with Veteran's 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or that it has 
necessitated frequent periods of hospitalization.  The Board 
therefore finds that the impairment resulting from the 
Veteran's disability is appropriately compensated by the 
currently assigned schedular ratings.  Referral by the RO to 
the Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is thus not warranted. See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The Board expresses its admiration for the Veteran's valorous 
service in Vietnam, and appreciates the forthright and 
sincere testimony presented by him and his wife at the 
hearing before the undersigned.




ORDER

Entitlement to an increased evaluation for residuals of 
shrapnel wounds to the abdomen, currently evaluated as 10 
percent disabling, is denied.

Entitlement to an increased initial evaluation for stasis 
dermatitis of the right lower leg associated with residuals 
of fragment wound of the right lower leg, currently evaluated 
as 10 percent disabling, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


